IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON
                                       February 16, 2005 Session

                SANDRA JOYCE HAYES v. WILLIAM TYSON, ET AL.

                     Direct Appeal from the Chancery Court for Shelby County
                         No. CH-04-0071-1    Walter L. Evans, Chancellor



                        No. W2004-00750-COA-R3-CV - Filed April 19, 2005


The trial court dismissed Plaintiff’s causes of action for lack of subject matter jurisdiction. We
affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed; and
                                        Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which ALAN E. HIGHERS, J. and HOLLY
M. KIRBY , J., joined.

Glenwood P. Roane, Sr., Memphis, Tennessee, for the appellant, Sandra Joyce Hayes.

Richard D. Bennett and Louis Jay Miller, Memphis, Tennessee, for the appellees, William Tyson,
N. D. Sanders and First Baptist Church Chelsea.

                                       MEMORANDUM OPINION1

       Petitioner Sandra Hayes (Rev. Hayes) was hired to serve as pastor of First Baptist Church
Chelsea (First Baptist) in January 2003. On December 31, 2003, William Tyson (Mr. Tyson),
Chairman of the Board of Deacons, and Norvelle Sanders (Mr. Sanders), Chairman of the Board of
Trustees, informed Rev. Hayes, in writing, that the members of First Baptist had voted to terminate
her employment effective January 2, 2004. On January 12, 2004, Rev. Hayes petitioned the Shelby
County Chancery Court for a temporary restraining order and permanent injunction enjoining First


       1
           Rule 10 of the Tennessee Court of Appeals provides:

                This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion would have
       no precedential value. W hen a case is decided by memorandum opinion it shall be designated
       "MEMORANDUM O PINION", shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
Baptist, Mr. Tyson, and Mr. Sanders (collectively, Respondents) from prohibiting her from preaching
and performing pastoral functions. In her petition, Rev. Hayes asserted that, prior to termination,
a member of First Baptist’s Board of Deacons had prevented her from ministering to the
congregation by defaming her in church. She further asserted she was terminated without the
requisite number of votes from church membership.

         On January 26, 2004, Respondents moved the court to dismiss Rev. Hayes’ petition for lack
of subject matter jurisdiction. In their motion, Respondents asserted First Baptist had hired Rev.
Hayes for an indefinite period of time and without a written contract. They further asserted First
Baptist’s decision to terminate Rev. Hayes’ employment was an ecclesiastic matter over which the
court had no subject matter jurisdiction under the First Amendment to the United States Constitution.
On January 28, Respondents filed an answer reiterating their position that the trial court lacked
subject matter jurisdiction and further asserting, as an affirmative defense, Rev. Hayes’ failure to
state a claim for which relief may be granted.

         The trial court dismissed the matter on February 19, 2004. In its order, the trial court
determined that Rev. Hayes had not alleged any specific claims against Mr. Tyson or Mr. Sanders
in their individual capacity. The trial court found that, although Rev. Hayes alleged a member of the
church had defamed her, she did not allege that either Mr. Sanders or Mr. Tyson had made
defamatory remarks against her. The court dismissed the matter insofar as it related to defamation
for lack of jurisdiction under Tennessee Code Annotated § 16-11-102. The trial court dismissed the
matter regarding allegations of wrongful discharge for lack of subject matter jurisdiction over an
ecclesiastic matter. Rev. Hayes filed a timely notice of appeal to this Court.

                                         Issues Presented

       Rev. Hayes raises the following issues for our review:

       (1)     Whether Petitioner has met her burden of establishing subject matter
               jurisdiction in the chancery court.

       (2)     Whether the chancery court erred in failing to transfer the case to circuit
               court.

                                       Standard of Review

       The issues raised for our review present questions of law. Our review of the trial court's
conclusions on matters of law is de novo with no presumption of correctness. Bowden v. Ward, 27
S.W.3d 913, 916 (Tenn. 2000); Tenn. R. App P. 13(d).




                                                -2-
                                               Analysis

       Rev. Hayes asserts the trial court had subject matter jurisdiction to enjoin Respondents from
terminating her employment. We disagree.

       In her petition, Rev. Hayes asserts Respondents terminated her in violation of church
procedure. The courts have no jurisdiction over ecclesiastic matters. Lewis v. Partee, 62 S.W. 328,
333 (Tenn. 1901). With the exception of actions of a church affecting property or civil rights, the
courts will not “revise or . . . inquire into the propriety or justice of the action of a church.” Id.
However, a court

        will inquire into the fact [of] whether a certain person has been elected pastor or is
        pastor, or whether certain persons are deacons or trustees, or whether certain persons
        have been excommunicated from the church or are still members of the church, in
        order to protect the church and its membership in the enjoyment of their property
        rights, and their civil liberty to worship undisturbed by threats and violence, or from
        trespasses by those who are not officers and members of the church.

Id. On the other hand, the removal of a pastor from a church is an ecclesiastic matter over which the
civil courts have no jurisdiction. Mason v. Winstead, 265 S.W.2d 561, 563 (Tenn. 1954). Further,
matters of church discipline, even where arguably procedurally flawed, are not within the jurisdiction
of the civil courts. Serbian Eastern Orthodox Diocese v. Milivojevich, 426 U.S. 696, 713-14 (1976).
Thus, the trial court did not err in determining it lacked subject matter jurisdiction to enjoin
Respondents from terminating Rev. Hayes’ employment as pastor of First Baptist.

         Rev. Hayes further asserts the trial court erred by not transferring her defamation claims to
circuit court. We find this argument unconvincing. We first note that Rev. Hayes did not commence
a cause of action seeking damages for defamation, nor did she seek to enjoin the actions of any
person in particular. She merely petitioned the trial court to enjoin the acts of unnamed persons who,
she alleges, prohibited her from performing her pastoral duties by making disparaging remarks in
church. Rev. Hayes does not allege that either Mr. Tyson or Mr. Sanders made the allegedly
defamatory remarks. In light of our holding above, we find this issue moot. There is simply nothing
remaining for the court to enjoin.

                                               Holding

         In light of the foregoing, judgment of the trial court dismissing this matter is affirmed. Costs
of this appeal are taxed to the Appellant, Sandra Joyce Hayes, and her surety, for which execution
may issue if necessary.


                                                        ___________________________________
                                                        DAVID R. FARMER, JUDGE


                                                  -3-